AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________ Districtofof
                                                                  Virginia
                                                                     __________


                              Tekle                            )
                             Plaintiff                         )
                                v.                             )      Case No. 1:18-cv-211 (TSE/JFA)
                         al Saud, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff                                                                                                     .


Date:          05/03/2019                                                        //s// Simon Sandoval-Moshenberg
                                                                                         Attorney’s signature


                                                                          Simon Sandoval-Moshenberg (VSB No. 77110)
                                                                                     Printed name and bar number
                                                                                  LEGAL AID JUSTICE CENTER
                                                                                    6066 Leesburg Pike #520
                                                                                     Falls Church VA 22041

                                                                                               Address

                                                                                       simon@justice4all.org
                                                                                            E-mail address

                                                                                          (703) 720-5605
                                                                                          Telephone number

                                                                                          (703) 778-3454
                                                                                             FAX number
